Citation Nr: 1401612	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-33 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for colon cancer as due to ionizing radiation.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had military service from March 1988 to April 1991.  He died in February 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

At the time of the Veteran's death, he had initiated an appeal as to the claim listed on the first page of this decision.  Following the Veteran's death, the appellant filed a claim seeking service connection for the Veteran's death.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  See April 2012 deferred rating decision.

Additional evidence was received at the RO following the October 2012 statement of the case and after certification of the appeal and transfer of the records to the Board.  On review, some of the evidence is duplicative or is not relevant.  As discussed in detail below, the Board is denying the issue based on the lack of a nexus.  While some of the additional evidence shows treatment for colon cancer, it does not contain information regarding the etiology of colon cancer.  As such, the Board concludes that it is not pertinent and a remand is not needed.  See 38 C.F.R. § 19.37(b) (2013). 



FINDINGS OF FACT

1.  The Veteran's in-service radiation exposure has been reported as being 00.001 rem.

2.  Colon cancer was not present during service and did not develop as a result of any incident during service, to include ionizing radiation exposure.


CONCLUSION OF LAW

Colon cancer was not incurred or aggravated in service, including as due to exposure to ionizing radiation..  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated in May 2010 and August 2010 provided notice regarding the type of evidence necessary to establish the claim.  These letters instructed how to establish service connection.  The letters also provided notice of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The letters also provided notice of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also followed the development procedures set forth in 38 C.F.R. § 3.311 for radiogenic diseases.  

The Board finds that a medical opinion on the question of service connection for colon cancer is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that colon cancer may be due to ionizing radiation.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Prior to his death, the Veteran contended that his colon cancer was due to ionizing radiation exposure from working on a nuclear submarine during service.  See, e.g., March 2010 claim.  The appellant has continued to assert that the Veteran's colon cancer was due to ionizing radiation.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system.  See 38 C.F.R. § 3.311(b)(2).  

The Veteran did not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration.  

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Veteran's STRs reflect no treatment for, or diagnosis of, colon cancer.  His DD 1141, "Record of Occupational Exposure to Ionizing Radiation," shows that his accumulated total lifetime dose was 00.001 rem.  According to post-service medical records, the Veteran was first diagnosed with colon cancer in February 2010.  None of his treatment records contain any medical opinion regarding the etiology of his colon cancer.  However, the Board observes that colon cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  

An undated radiation risk activity radiation sheet filled out by the Veteran shows that he reported being assigned to projects where he was exposed from November 1988 to November 1990.  He reported wearing a radiation film badge.  A January 2011 letter from the Naval Dosimetry Center shows that based upon a review of their records, the Veteran was exposed to ionizing radiation from November 1989 to October 1990 and his dose was 00.001 rem.  

An April 2011 opinion from the Director of Environmental Agents Service, written for the Under Secretary for Health was obtained.  The Veteran's DD Form 1141 and the Naval Dosimetry Center letter were noted.  Citing medical treatises, the director concluded that since the Veteran's radiation dose did not exceed five rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's colon cancer could be attributed to radiation exposure while in military service.  An advisory opinion dated in May 2011 from the Director of Compensation and Pension Service reveals that, as a result of the opinion from the Under Secretary of Health and a review of the evidence of record, there was no reasonable possibility that the Veteran's colon cancer could be attributed to exposure to ionizing radiation while in military service.

In his August 2011 notice of disagreement, the Veteran argued that as no large scale follow-up of submarine welders existed, a denial for lack of causation and effect was inappropriate.  

Based on a review of the evidence, the Board finds that service connection for colon cancer is not warranted.  Although the Veteran was diagnosed with colon cancer post-service, the evidence does not show that it was related to his military service on any basis, including being due to radiation exposure.  In this case, prior to his death, the Veteran had not contended any in-service incurrence or aggravation of an injury or disease to his colon other than exposure to radiation.  Since his death, the appellant also has not contended any other in-service injury or disease other than ionizing radiation exposure.

The evidence does not show that the Veteran's colon cancer was the result of any exposure to ionizing radiation in service.  No medical professional has provided any such opinion indicating that the Veteran's colon cancer was due to in-service ionizing radiation.  The opinions from the Under Secretary of Health and the Director of Compensation and Pension Service obtained indicate that exposure to ionizing radiation did not cause the Veteran's colon cancer.  The opinions were based upon a review of the evidence, including the Veteran's in-service radiation exposure as reflected on the DD 1141, and medical treatises.  As such, the Board accords them great probative value.  The opinions are uncontradicted.  

The Board acknowledges the Veteran's argument prior to his death that a denial was inappropriate as there was no large scale follow-up for submarine welders.  While the Board is sympathetic that there may not be such a study, the fact remains that medical treatises as discussed by the Under Secretary of Health and the Director of Compensation and Pension Service indicate that the level of radiation exposure incurred by the Veteran would not likely have caused colon cancer.  As such, the Board concludes that the evidence does not support a finding of a relationship between the Veteran's in-service ionizing radiation exposure and his post-service colon cancer.  

Furthermore, the evidence does not show, nor does the appellant contend, that the Veteran's colon cancer was otherwise related to his military service.  Prior to his death, the Veteran did not make such contention.  The onset of the Veteran's colon cancer has not been shown to have been during service.  There is no post-service medical evidence showing colon cancer until 2010, almost two decades after the Veteran's discharge from service.  No medical evidence has been presented to show that the Veteran's colon cancer was directly related to his military service.  In sum, there is no medical evidence to indicate that the Veteran's colon cancer was related to his military service, including being due to exposure to ionizing radiation.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of colon cancer falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The appellant's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between colon cancer and the Veteran's active duty, to include as due to ionizing radiation, service connection for colon cancer is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for colon cancer as due to ionizing radiation.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for colon cancer as due to ionizing radiation is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for colon cancer as due to ionizing radiation is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


